Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145171                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  DONNA K. RAMSEY, Personal Representative                                                                            Justices
  for the Estate of WILLIAM RAY RAMSEY,
                 Plaintiff-Appellant,
  v                                                                 SC: 145171
                                                                    COA: 303794
                                                                    Court of Claims No:
  BOARD OF REGENTS OF THE UNIVERSITY                                10-000092-MH
  OF MICHIGAN,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 17, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
           d1015                                                               Clerk